Citation Nr: 0426993	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  02-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date prior to January 24, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD and 
assigned a 50 percent rating for the disorder, effective 
March 28, 2002.  The veteran perfected an appeal of the 
effective date assigned for the grant of service connection.

In a November 2002 rating decision the RO's Decision Review 
Officer revised the effective date for the grant of service 
connection to January 24, 2002.  The veteran has continued to 
assert that he is entitled to an effective date prior to 
January 24, 2002.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained any relevant evidence he 
identified.

2.  The veteran did not submit a claim, either formal or 
informal, for service connection for PTSD prior to January 
24, 2002.


CONCLUSION OF LAW

The criterion for entitlement to an effective date prior to 
January 24, 2002, for the grant of service connection for 
PTSD is not met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
in September 2001 for the grant of service connection for 
PTSD because that is when he initially sought treatment for 
the disorder from the VA medical center (MC).

Development of the Claim

The Board has considered the relevant provisions of the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), which are codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are codified at 38 C.F.R. 
§3.159 (2003).  

The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  See VAOPGCPREC 7-03.  The veteran's 
claim for service connection for PTSD was filed in March 
2002.  The provisions of the VCAA are, therefore, potentially 
applicable to the instant appeal.  VA's General Counsel has 
held, however, that if, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).

In the instant appeal the RO notified the veteran of the 
evidence required to substantiate his claim for service 
connection for PTSD in April 2002.  The RO also informed him 
of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  As an alternative, he could obtain the 
evidence and submit it to the RO.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  

In the October 2002 rating decision here on appeal, the RO 
granted service connection for PTSD and assigned a 50 percent 
rating for the disorder, effective March 28, 2002.  The 
veteran then submitted a notice of disagreement with the 
effective date assigned for the grant of service connection.  
Because the veteran raised the issue of entitlement to an 
earlier effective date in the context of his appeal of the 
effective date initially assigned, the Board finds that the 
provisions of the VCAA are not applicable to the instant 
appeal.

Assuming, for the sake of argument, that the VCAA is 
applicable to the veteran's appeal of the initially assigned 
rating, the Board finds that the April 2002 notice informed 
him of the relative responsibilities of the veteran and VA in 
developing any evidence relevant to his claim.  In addition, 
he and his representative were provided with a copy of the 
appealed rating decision, a statement of the case, and a 
supplemental statement of the case.  In those documents the 
RO informed them of the laws and regulations pertaining to 
effective dates, as well as the reasons for determining that 
he was not entitled to an earlier effective date.  In these 
documents the RO also informed them of the cumulative 
evidence previously provided to VA or obtained by VA on the 
veteran's behalf, and any evidence identified by the veteran 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence needed to establish entitlement to an earlier 
effective date, the evidence that he was responsible for 
submitting, and the evidence that VA would obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2003).  Remand of the case for 
additional notice to the veteran is not, therefore, required.

The statute and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c) (2003).  

The issue under appeal is entitlement to an effective date 
prior to January 24, 2002, for the grant of service 
connection for PTSD.  As will be shown below, entitlement to 
an earlier effective date is dependent on finding that the 
veteran submitted a claim for service connection for PTSD 
prior to January 24, 2002.  The evidence to be considered in 
making that determination is limited to documents received by 
VA prior to that date, including his VA treatment records, 
which are contained in the existing claims file.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that might be relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeal and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his appeal.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2003).

Relevant Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2003).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
compensation or pension has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, the date 
of VA outpatient or hospital examination or date of admission 
will be accepted as the date of receipt of a claim for 
increase or to reopen.  The provisions of the preceding 
sentence apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2003).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.



Analysis

The VA treatment records disclose that the veteran initially 
sought treatment for PTSD in September 2001.  The report of 
the initial evaluation that he underwent in September 2001, 
and the reports of treatment sessions through January 2002, 
do not include any reference to the veteran's intent to claim 
entitlement to VA compensation benefits.  In October 2001 he 
told his therapist that he had claimed entitlement to 
compensation benefits based on Agent Orange exposure some 
years previously, but did not express any intent to submit a 
claim for compensation for PTSD.  In November 2001 his 
therapist noted that his experience with the "VA system" 
regarding his claim based on Agent Orange exposure had made 
him uncomfortable.  He told the therapist that he had been 
told that another individual was using his service serial 
number to receive benefits, and that he did not think that 
the "system" was safe.  Later in November 2001 he expressed 
concern regarding the completion of "incident forms" (i.e., 
stressor statements) that he had to complete before he could 
file a PTSD claim.  He indicated that he did not think he was 
emotionally ready to document his experiences, even if it 
meant a delay in claiming benefits.  On January 24, 2002, the 
therapist recorded in her treatment summary: "agreed to work 
on service connected application on my return from jury duty 
in two weeks."

The veteran submitted a formal application for compensation 
benefits for PTSD on March 28, 2002.  Following the 
development of relevant evidence, in the October 2002 rating 
decision the RO granted service connection for PTSD, with an 
effective date of March 28, 2002.  The Decision Review 
Officer interpreted the information documented in the January 
24, 2002, treatment summary as an intent to claim entitlement 
to compensation benefits at that time, and in the November 
2002 rating decision awarded an effective date of January 24, 
2002.

The veteran contends that he should be awarded an effective 
date in September 2001, because that is when he initially 
sought treatment for PTSD from the VAMC.  However, "[t]he 
mere presence of the medical evidence does not establish an 
intent on the part of the veteran to seek service connection 
for the psychiatric condition." Brannon v. West, 12 Vet. App. 
32, 35 (1998).  Moreover, the report of his having received 
psychiatric care does not constitute an informal claim 
pursuant 38 C.F.R. 
§ 3.157(b)(2), because no "formal claim for pension or 
compensation had been allowed or . . . disallowed for the 
reason that the service-connected disability is not 
compensable in degree".  38 C.F.R. § 3.157(b); see also 
Crawford, 5 Vet. App. 33, 35 (1993) ("In the instant case 
there has not been a prior allowance or disallowance of a 
formal claim for compensation or pension.  Therefore, the 
veteran's treatment reports prior to January 2002 cannot not 
be accepted as an informal claim under 38 C.F.R. § 3.157."); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992) (" § 
3.157(b) . . . provides that the date of an outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted"); Wood v. Derwinski, 1 
Vet. App. 367, 369 (1991) ("[ § 3.157(b)] is not applicable 
until after a claim has been 'allowed' or 'disallowed'").

During a February 2003 hearing the veteran also stated that 
he had contacted the benefits representative at the VAMC 
prior to January 2002 to apply for compensation benefits.  He 
stated that he filled out all the forms, and that the 
representative told him that he would "take care of it."  
Those statements are in conflict with the information 
documented in his VA treatment records, which show that he 
had not yet completed the application for compensation 
benefits in January 2002.  The RO was unable to locate any 
formal claim for benefits received prior to March 28, 2002.  
For those reasons the Board finds that the veteran's report 
of having submitted a formal application prior to March 28, 
2002, is not credible.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

The effective date for the grant of service connection for 
PTSD is dependent on the receipt of a claim for compensation 
benefits for that disorder.  The probative evidence indicates 
that the veteran did not file a claim for compensation 
benefits for PTSD, either formal or informal, prior to 
January 24, 2002.  The Board finds, therefore, that the 
criterion for the award of an effective date prior to January 
24, 2002, are not met, and that the preponderance of the 
evidence is against the appeal to establish entitlement to an 
earlier effective date.  


ORDER

The appeal to establish entitlement to an effective date 
prior to January 24, 2002, for the grant of service 
connection for PTSD is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



